 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.27
 
 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 20th day of September,
2005 (the “Effective Date”) is entered into by Accellent Corp. (pka) Medical
Device Manufacturing, Inc. (dba) Accellent, Inc., a Colorado corporation with
its principle place of business at 200 West Seventh Avenue, Collegeville, PA
19426 (the “Company”), and Michael Hassman (the “Employee”).
 
 
WHEREAS, the Company desires to employ the Employee on the terms and conditions
contained herein; and
 
 
WHEREAS, the Employee desires to be employed with the Company on the terms and
conditions contained herein;
 
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:
 
1.
Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on the Effective Date and ending on
the third anniversary of the Effective Date (such period, as it may be extended
in a writing signed by the parties hereto, the “Employment Period”), unless
sooner terminated in accordance with the provisions of Section 4.

 


 
2.
Title; Capacity. The Employee shall serve as Vice President of Operations,
Accellent Endoscopy and in such other position(s) as the Executive Vice
President (EVP), General Manager (GM), Endoscopy Division may determine from
time to time. The Employee shall have such authority as is delegated to him by
his superiors. The Employee hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities as the EVP, GM Endoscopy Division or its
designee shall from time to time reasonably assign to him. The Employee agrees
to devote his entire business time, attention and energies to the business and
interests of the Company during the Employment Period. The Employee agrees to
abide by the rules, regulations, instructions, personnel practices and policies
of the Company and any changes therein that may be adopted from time to time by
the Company.

 


 
3.
Compensation and Benefits.

 


 

 
3.1.
Base Salary. The Company shall pay the Employee, pursuant to the Company’s
normal payroll procedures for its employees, an annual base salary of $215,000.
Such salary shall be subject to adjustment as determined by Company.

 


 

 
3.2.
Annual Incentive Bonus. The Employee will be eligible for an annual target bonus
of 50% of his base salary (the “Annual Target Bonus”), based upon the Employee’s
reaching individual and Company-related performance milestones to be set forth
by the Company in a separate document. In addition, the Employee may be eligible
for bonuses in excess of the Annual Target Bonus for his substantially exceeding
the milestones set forth, as well as for other extraordinary performance. The
setting of the performance milestones, as well as the determination of the
amount of these bonuses, if any are earned, shall be determined by the President
& Chief Executive Officer and approved by the compensation committee and the
Board thereof in the exercise of its discretion.

 


 

 
3.3.
Fringe Benefits. The Employee shall be eligible to participate in all bonus and
benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that the Employee’s position, tenure, salary,
age, health and other qualifications make him eligible to participate. You will
receive a car allowance of $700.00 per month paid in a manner consistent with
our standard payroll practices.

 
In recognition of your acceptance of this offer, Accellent will pay you a
$25,000 sign on bonus subject to all applicable taxes and payable upon the first
regular payroll following employment start date. Upon completion of your 6 month
anniversary date, Accellent will pay you an additional $25,000 bonus subject to
all applicable taxes. The full sign on bonus amount of $50,000 is recoverable by
Accellent in the event that you voluntarily terminate employment within one year
of your start date.
 

 
3.4.
Vacation Accrual. The Employee will be eligible to accrue up to 1.5 days of
vacation per month worked during the first year of service. After the first year
of service vacation time shall be accrued according to the company’s exempt
vacation policy. Such vacation time shall be governed by the Company’s
procedures regarding paid time off.

 


 

 
3.5.
Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable and necessary travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of his
duties, responsibilities or services under this Agreement. Upon presentation by
the Employee of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request, the employee will be
reimbursed by the company for all reasonable expense subject to approval by the
EVP/GM, Endoscopy Division.

 
- 2 -
 
 


 

 
3.6.
Stock Options. Subject to approval of the Board, the Employee shall be granted
the option to purchase 50,000 shares of the Company’s Common Stock at a purchase
price equal to the fair market value as determined by the Board of Directors on
the date of grant. The stock options shall be governed by the terms and
conditions detailed in the Company’s Amended and Restated Stock Option and
Incentive Plan and the separate stock option agreement in the form approved by
the Board. It is intended that the stock options will vest 20% per year as of
the date the Employee starts employment.

 


 
4.
Employment Termination. The employment of the Employee by the Company pursuant
to this Agreement shall terminate upon the occurrence of any of the following:

 


 

 
4.1.
Expiration. Expiration of the Employment Period in accordance with Section 1;

 


 

 
4.2.
For Cause by the Company. At the election of the Company, for Cause, immediately
upon written notice by the Company to the Employee. For the purposes of this
Section 4.2, “Cause” for termination shall be deemed to exist upon a good faith
finding by the Company of (a) an intentional act by the Employee which
materially injures the Company; (b) an intentional refusal or failure by the
Employee to follow lawful and reasonable directions of the President & Chief
Executive Officer or his delegate; (c) a willful and habitual neglect of duties
by the Employee; (d) a breach by the Employee of the Company’s policies and
procedures or any breach of the Employee’s obligations hereunder; or (e) a
conviction of the Employee of a felony involving moral turpitude which is
reasonably likely to inflict or has inflicted material injury on the Company.

 


 

 
4.3.
Death or Disability. Upon the death or disability of the Employee. As used in
this Agreement, the term “disability” shall mean the inability of the Employee
with reasonable accommodation as may be required by State or Federal law, due to
a physical or mental disability, for a period of ninety (90) days, whether or
not consecutive, during any 360-day period to perform the services contemplated
under this Agreement. A determination of disability shall be made by a physician
satisfactory to both the Employee and the Company, provided that if the Employee
and the Company do not agree on a physician, the Employee and the Company shall
each select a physician and these two together shall select a third physician,
whose determination as to disability shall be binding on all parties;

 


 

 
4.4.
Resignation by the Employee. At the election of the Employee, upon not less than
thirty (30) days prior written notice of termination; and

 
- 3 -
 
 


 

 
4.5.
Without Cause by the Company. At the election of the Company, without Cause,
immediately upon written notice by the Company to the Employee.

 


 
5.
Effect of Termination.

 


 

 
5.1.
Termination for Cause or at Election of the Employee. In the event the
Employee’s employment is terminated by Expiration pursuant to Section 4.1, for
Cause pursuant to Section 4.2, or at the election of the Employee pursuant to
Section 4.4, the Company shall pay to the Employee the compensation and benefits
otherwise payable to him under Section 3 through the last day of his actual
employment by the Company.

 


 

 
5.2.
Termination for Death or Disability. If the Employee’s employment is terminated
by death or because of disability pursuant to Section 4.3, the Company shall pay
to the estate of the Employee or to the Employee, as the case may be, the
compensation that would otherwise be payable to the Employee up to the end of
the month in which the termination of his employment because of death or
disability occurs.

 


 

 
5.3.
Termination Without Cause. If the Employee’s employment is terminated without
Cause pursuant to Section 4.5, the Company shall:

 


 

 
(a)
In accordance with the Company’s regular payroll practices, pay the Employee his
base salary as severance pay for a period of twelve (12) months (the “Severance
Period”); and

 


 

 
(b)
During the Severance Period, the Company shall continue to pay the share of the
premium for such coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage during the
Severance Pay Period. The remaining balance of any premium costs, and all
premium costs after the Severance Pay Period, shall be paid by the employee on a
monthly basis for as long as, and to the extent that, the employee remains
eligible for COBRA continuation.

 
All payments and benefits provided pursuant to this Section 5.3 shall be
conditioned upon and subject to the Employee’s first executing a severance
agreement and general release of claims in favor of the Company, its officers,
directors, employees and affiliates, drafted by and satisfactory to the Company.
 

 
5.4.
Survival. The provisions of Section 6 shall survive the termination of this
Agreement.

 


 
6.
Proprietary Information; Invention Assignment and Non-Competition. The Employee
agrees to be bound by all of the provisions of the Company’s standard
Non-Disclosure, Non-Solicitation, Non Competition and Invention Assignment
Agreement, which is incorporated herein by reference and made a part hereof (the
“Non-Disclosure Agreement”). A copy of the Non-Disclosure Agreement is attached
hereto as Exhibit A.

 
- 4 -
 
 


 
7.
Other Agreements. The Employee hereby represents that he is not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of his employment with the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. The Employee further represents that his performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by him in confidence or in trust prior to his employment with the
Company.

 


 
8.
Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8.

 


 
9.
Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns and pronouns shall include the plural, and vice versa.

 


 

 
10.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

 


 

 
11.
Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

 


 

 
12.
Governing Law and Jurisdiction. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Pennsylvania.
The parties agree that any disputes arising under this Agreement or otherwise
related to the Employee’s employment with the Company shall be brought
exclusively in the state and federal courts located in the Commonwealth of
Pennsylvania and the parties hereby waive any defense of lack of personal
jurisdiction in any such action.

 


 

 
13.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
the Employee are personal and shall not be assigned by him.

 
- 5 -
 
 


 

 
14.
Acknowledgment. The Employee states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Employee further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

 


 

 
15.
No Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 


 

 
16.
Captions. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 


 

 
17.
Severability. In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 


 

 
18.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same Agreement.

 
 
 
- 6 -
 
 


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
 

 
ACCELLENT CORP (pka) MEDICAL DEVICE
 
MANUFACTURING, INC. (dba) ACCELLENT, INC.
         
By:
  /s/ Gary Curtis  
Name:
Gary Curtis
 
Title:
Interim EVP/GM, Endoscopy Division
                   
EMPLOYEE     /s/ Micahael Hassman
   


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
